Dowling, J. (dissenting):
I believe that the dismissal of the complaint below was correct. The ground assigned was that the sole consideration *476for the notes in question was a promise by plaintiff to extend a line of credit to certain of the defendants, which promise was so vague and indefinite as to be incapable of ascertainment and enforcement. The furthest that the witness Hawkins would go in his testimony was to say that he had told Israel that if the latter would pay an old indebtedness to plaintiff of the Century Gas and Electric Fixture Company, plaintiff would “go on and extend you the same credit as we always did and help you all we can.” The opening of plaintiff’s counsel upon the trial went no further than this in his claim of the proof he proposed to offer. It clearly appears that plaintiff did agree to extend some indefinite credit to Sidney M. Israel and David S. Pine, who were doing business as the Crown Chandelier Company, if they would pay the indebtedness to plaintiff of the Century Company. Mendel M. Pine had no connection whatever with the latter company, nor was he known at all to plaintiff’s representatives. Notes were in fact given for the amount of the old indebtedness, seventy-two or seventy-three in all, for $100 each. Goods were delivered to the Crown Company, credit was given it by plaintiff to the extent of several thousand dollars and promissory notes given for the indebtedness and transactions between them were had until plaintiff refused to give further credit unless certain protested notes and checks were paid, whereupon defendants refused to pay any more of the $100 notes for the old indebtedness and this action was thereafter brought. There is not a word in this record to show what the extent of the credit was which plaintiff agreed to give; nor whether it was limited or unlimited; nor what was to be its duration; nor any particulars whatever thereof. There is no proof of what credit had been extended to the Century Company by plaintiff, so that it cannot even be said that plaintiff was giving the Crown Company “ the same credit as we always did,” treating both as the personal property of Israel and David S. Pine. There is no proof of any course of dealings between the parties which throws the slightest light upon what credit was to be extended. My conclusion is that the promise to extend credit was so vague and indefinite as to be unenforcible and that it could furnish no consideration for the notes in suit.
*477Plaintiff now claims that the real consideration for these notes was the extinguishment of the debt theretofore owing to plaintiff by the Century Company. Plausibility is sought to be given to this claim by certain sentences in the testimony of Hawkins that the notes were wanted “ so that we can wipe your old ledger account off our ledger, showing that it has been paid, that would be then bills receivable.” But no suggestion was made of such a claim upon the trial of the action; there is no such contention in the opening of plaintiff’s counsel nor during the course of the trial, and the argument of plaintiff’s counsel before the court at the close of the case, as well as the comments of the court thereupon, all demonstrate that the sole consideration for the giving of these notes claimed or relied upon by plaintiff, was the agreement to extend credit.
I am of opinion that the judgment appealed from should be affirmed, with costs.
Judgment reversed and new trial ordered, with costs to appellant to abide event.